DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In the reply filed 7/20/22, Applicants amended claims 25, 36, canceled claim 27 and added NEW claim 42. 
Claims 25-26 and 28-42 are pending and under consideration. 

.
			Claim Rejections-Withdrawn
The rejection of claims 25-26, 34, 35, 37 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (“Low-Dose physiological growth hormone in patients with HIV and abdominal fat accumulation” JAMA 2008, Aug 6; 300 (5):509-519, cited on IDS) as evidenced by Atta et al. (“Clinical Pharmacology in HIV Therapy” Clin J Am Soc Nephrol 14, 2018, cited on IDS) is withdrawn due to amendment of claim 25. 
The rejection of claims 25, 27, 34-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (The Journal of clinical Investigation;2008;118(3):1085-1098, cited on IDS) in view of  Lo et al. (“Low-Dose physiological growth hormone in patients with HIV and abdominal fat accumulation” JAMA 2008, Aug 6; 300 (5):509-519, cited on IDS) as evidenced by Atta et al. (“Clinical Pharmacology in HIV Therapy” Clin J Am Soc Nephrol 14, 2018, cited on IDS) is withdrawn due to amendment of claim 15 and Applicants arguments.
The rejection of claims 25-26, 30-39 and 41-42 under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (The Journal of clinical Investigation; 2008;118(3):1085-1098, cited on IDS) and Lo et al. (“Low-Dose physiological growth hormone in patients with HIV and abdominal fat accumulation” JAMA 2008, Aug 6; 300 (5):509-519, cited on IDS) in view of Durand et al. (Trends in Immunology Nov. 2012, Vol. 33, No. 11, cited on IDS) and Procopio et al. (EBioMedicine 2 (2015):874-883,cited on IDS) as evidenced by Atta et al. (“Clinical Pharmacology in HIV Therapy” Clin J Am Soc Nephrol 14, 2018, cited on IDS) is withdrawn due to amendment of claim 15 and Applicants arguments.  
The rejection of claims 25, 28-29 and 34-42 under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (The Journal of clinical Investigation;2008;118(3):1085-1098, cited on IDS) and Lo et al. (“Low-Dose physiological growth hormone in patients with HIV and abdominal fat accumulation” JAMA 2008, Aug 6; 300 (5):509-519) in view of AIDSinfo (“Guidelines for the Use of Antiretroviral Agents in Adults and Adolescents Living with HIV”; April 8, 2015, previously presented) as evidenced by Atta et al. (“Clinical Pharmacology in HIV Therapy” Clin J Am Soc Nephrol 14, 2018, cited on IDS) is withdrawn due to amendment of claim 15 and Applicants arguments. 


Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment. 
Claim 36 is rejected for depending from canceled claim 27. Claim 42 depends from claim 36 and does not cure the deficiencies of the rejected claim. 


Allowable Subject Matter
Claims 25-26, 28-35 and 37-41 are allowed. There was no prior art found that teaches or suggests the claimed method of treating HIV with GH, wherein the first dose is administered in an amount of 2mg/day to about 5 mg/day and a second dose that in an amount of 3.5 mg/day to about 25 mg/day, wherein the second dose is an increased dose of GH. The closest prior art is Lo et al. (previously presented) and Napolitano et al. (previously presented). Lo et al. teach GH for improving body composition, glucose and cardiovascular parameters in patients with HIV. Lo et al. teach administration of 2 µg/kg/day and was titrated up to 6 µg/kg/day. However, the concentration used in Lo et al. is 0.33 mg/d on the higher end, which significantly lower than the claimed first and second dose of GH. Importantly, Lo et al. state that a maximal doses of 6 µg/kg/d (an average maximal dose of 0.33 mg/d) was to avoid adverse events associated with supraphysiological doses of GH. Lo et al. also teach that the low doses reduced visceral fat, truncal obesity, triglycerides and diastolic blood pressure. A person of ordinary skill in the art would look to the teachings of Lo et al. and not have a motivation to significantly increase the dose of GH because the higher doses were associated with adverse effects and the low doses were effective in improving body composition and cardiovascular parameters. Napolitano et al. teach GH treatment in HIV infected adults. Napolitano et al. administered GH at 3 mg/day for 6 months followed by 1.5 mg/day for 6 months. However, Napolitano et al. teaches the second dose is lower than the first and specifically states that the dose was lowered to address adverse effects. Therefore, a person of ordinary skill in the art would not have a motivation to increase the dose of GH since it is explicitly taught to lower the dose in patients treated. 
For the reasons presented above, the claims are novel. 

	
Conclusion
Claims 25-26, 28-35 and 37-41 are allowed.
Claims 36 and 42 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654